Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         22-JAN-2020
                                                         01:01 PM

                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI I


                          STATE OF HAWAI I,
                   Respondent/Plaintiff-Appellee,

                                  vs.

                          MOHAMAD A. ZOWAIL,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 1DCC-XX-XXXXXXX)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Mohamad A. Zowail’s

application for writ of certiorari filed on December 12, 2019, is

hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

held in this case.     Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:     Honolulu, Hawai i, January 22, 2020.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson